                                            Case 3:19-cv-04238-MMC Document 107 Filed 01/30/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         PROOFPOINT, INC., et al.,                    Case No. 19-cv-04238-MMC
                                                        Plaintiffs,                      ORDER GRANTING IN PART AND
                                  8
                                                                                         DENYING IN PART DEFENDANTS'
                                                  v.                                     ADMINISTRATIVE MOTION TO FILE
                                  9
                                                                                         UNDER SEAL; DIRECTIONS TO
                                  10        VADE SECURE, INCORPORATED, et                DEFENDANTS
                                            al.,
                                                                                         Re: Doc. No. 99
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Before the Court is defendants' "Administrative Motion to File Under Seal," filed
                                  15   January 17, 2020, whereby defendants seek leave to file under seal material they have
                                  16   designated confidential, as well as material initially designated confidential by plaintiffs.
                                  17   Also before the Court is plaintiffs' responsive declaration. Having read and considered
                                  18   the parties' respective written submissions, the Court rules as follows.
                                  19            1. With respect to the requested portions of the Supplemental Declaration of Brad
                                  20   Karp, Ph.D, the motion to seal is hereby GRANTED.
                                  21            2. With respect to the Supplemental Declaration of Olivier Lemarié, the motion to
                                  22   seal is hereby DENIED as to the requested portions of ¶ 7 and ¶ 14, and, in all other
                                  23   respects, is GRANTED.
                                  24            Defendants are hereby DIRECTED to file, in the public record, within seven days
                                  25   of the date of this order, a revised redacted version of said Supplemental Declaration.
                                  26            3. With respect to defendants' Sur-Reply, the motion to seal is hereby DENIED as
                                  27   to the requested portions of page 7, and, in all other respects, is GRANTED.
                                  28   //
                                         Case 3:19-cv-04238-MMC Document 107 Filed 01/30/20 Page 2 of 2




                                  1           Defendants are hereby DIRECTED to file, in the public record, within seven days

                                  2    of the date of this order, a revised redacted version of their Sur-Reply.

                                  3           IT IS SO ORDERED.

                                  4

                                  5    Dated: January 30, 2020
                                                                                               MAXINE M. CHESNEY
                                  6                                                            United States District Judge
                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
